TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2020



                                      NO. 03-19-00631-CV


                                   City of Magnolia, Appellant

                                                 v.

    Magnolia Bible Church; Magnolia’s First Baptist Church; Believers Fellowship and
                   Ken Paxton, Attorney General of Texas, Appellees




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                     AFFIRMED – PER CURIAM OPINION;
               CONCURRING OPINION BY CHIEF JUSTICE ROSE;
                 CONCURRING OPINION BY JUSTICE TRIANA;
                  DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on August 27, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.